DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: the specification should include a "Cross Reference to Related Applications", and should further include reference to US Patent No. 11,065,438 B2 for application 16/578,375. Appropriate correction is required.

Claim Objections
Claims 21-24 are objected to because of the following informalities:  
claims 21-24 depend on themselves.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


There is insufficient antecedent basis for the limitations in the claims:
Claim 1 recites the limitation "the patient" and “the cable”.
Claim 21 recites the limitation "the first position".
Claim 22 recites the limitation "the lumen".
Claim 23 recites the limitation "the core member".
Claim 24 recites the limitation "the core member" and “the lumen”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Zerkowski (US 20170007402 A1).
RE. claim 1, Zerkowski discloses a system for delivering a percutaneous ventricular assist device (pVAD) to a target site in the heart (abstract), comprising: a pVAD having an elongate flexible advancer on its distal end (figure 2, implant 200); a flexible member proportioned for introduction into a vasculature (figure 1, medical implant delivery and retrieval device 100), and a second end of the cable is external to the patient at the femoral artery, the flexible member having a first end releasably engageable with the pVAD (figure 6A, pivotable locking portion 113 of implant 200 engages with locking surface of retrieval device 100). Zerkowski does not explicitly disclose a having a length to extend from the right subclavian vein, through the heart via a transseptal puncture, and to a femoral artery such that a first end of the cable is external to the patient at the right subclavian vein, but it is reminded that "mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled", as per In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to scale up the flexible member length in order to insert the implantable device at a target region of the heart.

Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Zerkowski (US 20170007402 A1) as applied to claim 1 above, and further in view of Wang (US 20160008531 A1).
RE. claims 21-22, Zerkowski teaches the claimed invention except the advancer comprises a flexible member having a first, curved, position and a second generally straight position, the advancer resiliently biased in the first position, and a flexible tubular element having a lumen, and a shape memory core member in the lumen, but Wang discloses a ventricular assist device system in figure 1B disclosing a curved portion 120 for the cannula 110, created with a shape memory alloy [paragraph 0007, 0031, claim 3]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the curved shape of the cannula/flexible member as taught by Wang into the system of Zerkowski in order to, for example, “[allow] delivery of a fluid into that blood vessel” (paragraph 0032).

RE. claims 23-24, the combined invention teaches the claimed invention except the core member has a diameter that tapers downwardly from its proximal to its distal end, and the core member is freely moveable within the lumen, but it is reminded that configuration of an element is “a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant”, as per In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the tapered shaped diameter freely movable within the lumen as claimed in order to allow freedom of movement for the advancer to implant the device at a target region.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
LaRose (US 20090112312 A1) discloses a pVAD implant system with a shape memory stent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041. The examiner can normally be reached Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792